Citation Nr: 0427453	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1964 to October 
1969.  He died on December [redacted], 1988.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision found that 
new and material evidence had not been presented to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.

The RO has characterized the issue of entitlement to service 
connection for cause of death as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the cause of the veteran's death based on a 
December 1988 rating decision that denied entitlement to such 
claim.  However, the December 1988 claimant was claiming to 
be the veteran's surviving spouse.  The appellant in the 
current case is the veteran's daughter.  Furthermore, there 
is no apparent relationship between the current appellant and 
the December 1988 claimant.  So, although the issue was 
adjudicated in December 1988, the current appellant had no 
notice of such decision and the decision would not have final 
effect as to the currently claiming party..  Accordingly, the 
Board will adjudicate her claim for entitlement to service 
connection for the cause of the veteran's death as an 
original claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's 
duty to notify and assist has been significantly expanded in 
the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).

Under the VCAA, VA is required to obtain relevant records 
from a Federal Department or agency.  VA will make as many 
requests as are necessary to obtain such records and will end 
its efforts to obtain such records only if VA concludes such 
records do not exist or further efforts to obtain them would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  In this case, the 
appellant has informed the RO that the veteran died at the 
13th Air Force Medical Center at Clark Air Force Base in the 
Philippines.  Although there are several requests of record 
to the National Personnel Records Center and the Albuquerque, 
New Mexico RO, there are no indications of record that a 
request for the veteran's medical records was sent to the 
medical center at Clark Air Force Base.  Such a request 
should be made.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  The RO should obtain any of the 
veteran's medical treatment records 
from the 13th Air Force Base Medical 
Center at Clark Air Force Base.  If 
no such records are not available, 
this should be documented in the 
claims folder.

2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of the claim.

3.  If the decision with respect to 
the claim remains adverse to the 
appellant, she should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




